           Case 1:19-cv-01704-JSR Document 271 Filed 09/25/19 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                 :
                                                                 :
                                                                 :
                                                                   Civil Case No. 1:19-cv-01704 (JSR)
IN RE GSE BONDS ANTITRUST                                        :
LITIGATION                                                       :
                                                                 :
                                                                 :
                                                                 :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                 NON-SETTLING DEFENDANTS’ RESPONSE TO
    PLAINTIFFS’ MOTIONS FOR PRELIMINARY APPROVAL OF SETTLEMENTS

          The undersigned non-settling defendants in the above-captioned action submit the

following response to plaintiffs’ Motions for Preliminary Approval of Settlements with Deutsche

Bank Securities Inc. (“Deutsche Bank”) and First Tennessee Bank, National Association and

FTN Financial Securities Corp. (collectively “First Tennessee” or “FTN”). (ECF Nos. 255 &

265.) In those motions, plaintiffs request that the Court enter an order preliminarily approving

the settlements, preliminarily and conditionally certifying the settlement class, and appointing

class counsel and representatives for the settlement class. Non-settling defendants expect to

vigorously challenge class certification in this litigation. Accordingly, non-settling defendants

respectfully request that two clarifying additions be made to the proposed preliminary approval

order.1

          Plaintiffs, Deutsche Bank, and First Tennessee as the settling parties do not object to

either of these proposed amendments.


1
    The language proposed here has been included in orders preliminarily approving settlement agreements in
    antitrust class action lawsuits in this District: In re Foreign Exchange Benchmark Rates Antitrust Litig., No. 13-
    cv-7789 (S.D.N.Y.), ECF No. 536, Preliminary Approval Order, ¶¶ 22, 25; Contant, et al. v. Bank of America
    Corporation, et al., 17-cv-3139 (S.D.N.Y.), ECF No. 297, Preliminary Approval Order, ¶¶ 17, 39.
         Case 1:19-cv-01704-JSR Document 271 Filed 09/25/19 Page 2 of 8




        1.      Defendants respectfully request that the Court add the following provision,

making clear that the approval of a settlement class is without prejudice to non-settling

defendants’ ability to challenge certification of a litigation class:

        The Court’s preliminary certification of the Settlement Class as provided herein is
        without prejudice to or waiver of the rights of any non-settling defendant to
        contest certification of any other class proposed in this Action. Except in the
        context of a proposed settlement pursuant to the Federal Rule of Civil Procedure
        23(e), the Court’s findings in this Order shall have no effect on the Court’s ruling
        on any motion to certify any class in the Action, and no party may cite or refer to
        this Order as persuasive or binding authority with respect to any motion to certify
        any such class.

        2.      Defendants respectfully request that the Court add the following language to the

order, making clear that any stay of proceedings as to Deutsche Bank and First Tennessee does

not stay discovery of those parties by non-settling defendants:

        The stay of proceedings in this Action with respect to Deutsche Bank and FTN
        entered by this Order shall not in any way stay matters related to discovery of
        Deutsche Bank and FTN in this Action by the non-settling defendants. The
        parties’ rights with respect to such discovery are otherwise reserved and shall
        remain subject to the Court’s orders on discovery.

It would be highly prejudicial to non-settling defendants to be denied the opportunity to seek

discovery from Deutsche Bank and First Tennessee, to the extent permitted by the Federal Rules

of Civil Procedure, in a case that alleges a conspiracy among all defendants and where plaintiffs

will receive access to documents and testimony from these parties pursuant to the cooperation

provisions of the applicable settlement agreements.

        As noted, the settling parties do not object to these proposed amendments. Non-settling

defendants would be happy to provide the Court with a proposed mark-up of the proposed

preliminary approval order if helpful.




                                                   2
          Case 1:19-cv-01704-JSR Document 271 Filed 09/25/19 Page 3 of 8




Dated: September 25, 2019
       New York, New York

Respectfully submitted,*

/s/ John E. Schmidtlein                                      /s/ Richard D. Owens
John E. Schmidtlein                                          Richard D. Owens
Jesse T. Smallwood                                           Lawrence E. Buterman
Beth A. Stewart                                              Lilia B. Vazova
WILLIAMS & CONNOLLY LLP                                      LATHAM & WATKINS LLP
650 Fifth Avenue, Suite 1500                                 885 Third Avenue
New York, New York 10019                                     New York, New York 10022-4834
Telephone: (646) 949-2800                                    Telephone: (212) 906-1200
Facsimile: (646) 949-2801                                    Facsimile: (212) 751-4864
                                                             richard.owens@lw.com
725 Twelfth Street, NW                                       lawrence.buterman@lw.com
Washington, D.C. 20005                                       lilia.vazova@lw.com
Telephone: (202) 434-5341
Facsimile: (202) 434-5029                                    Attorneys for Defendant Barclays Capital Inc.
jschmidtlein@wc.com
jsmallwood@wc.com
bstewart@wc.com

Attorneys for Defendant Merrill Lynch, Pierce,
Fenner & Smith LLC




* In accordance with Rule 8.5 of the S.D.N.Y. Electronic Case Filing Rules & Instructions, the parties hereto hereby
represent that all defendants listed below consent to the filing of this Non-Settling Defendants’ Response to
Plaintiffs’ Motions for Preliminary Approval of Settlements.



                                                         3
        Case 1:19-cv-01704-JSR Document 271 Filed 09/25/19 Page 4 of 8




/s/ Adam S. Hakki                          /s/ David Sapir Lesser
Adam S. Hakki                              David Sapir Lesser
Agnès Dunogué                              WILMER CUTLER PICKERING HALE
SHEARMAN & STERLING LLP                    AND DORR LLP
599 Lexington Avenue                       250 Greenwich Street
New York, New York 10022                   New York, New York 10007
Telephone: (212) 848-4000                  Telephone: (212) 230-8800
Facsimile: (646) 848-4924                  Facsimile: (212) 230-8888
adam.hakki@shearman.com                    david.lesser@wilmerhale.com
agnes.dunogue@shearman.com
                                           Heather Steiner Nyong’o (pro hac vice)
John F. Cove, Jr.                          WILMER CUTLER PICKERING HALE
SHEARMAN & STERLING LLP                    AND DORR LLP
535 Mission Street, 25th Floor             950 Page Mill Road
San Francisco, California 94105-3225       Palo Alto, California 94304
Telephone: (415) 616-1100                  Telephone: (202) 663-6315
Facsimile: (415) 616-1339                  Facsimile: (202) 663-6363
john.cove@shearman.com                     heather.nyong’o@wilmerhale.com

Attorneys for Defendant BNP Paribas        Ari Savitzky
Securities Corp.                           WILMER CUTLER PICKERING HALE
                                           AND DORR LLP
                                           1875 Pennsylvania Avenue NW
                                           Washington, DC 20006
                                           Telephone: (202) 663-6000
                                           Facsimile: (202) 663-6363
                                           ari.savitzky@wilmerhale.com

                                           Attorneys for Defendant Cantor Fitzgerald &
                                           Co.




                                       4
        Case 1:19-cv-01704-JSR Document 271 Filed 09/25/19 Page 5 of 8



/s/ Meredith Kotler                               /s/ David G. Januszewski
Lev L. Dassin                                     David G. Januszewski
Meredith Kotler                                   Herbert S. Washer
Andrew Weaver                                     Jonathan D. Thier
CLEARY GOTTLIEB STEEN &                           Peter J. Linken
HAMILTON LLP                                      Samuel G. Mann
One Liberty Plaza                                 CAHILL GORDON & REINDEL LLP
New York, New York 10006                          80 Pine Street
Telephone: (212) 225-2000                         New York, New York 10005
mkotler@cgsh.com                                  Telephone: (212) 701-3000
ldassin@cgsh.com                                  djanuszewski@cahill.com
                                                  hwasher@cahill.com
Kenneth Reinker                                   jthier@cahill.com
CLEARY GOTTLIEB STEEN &                           plinken@cahill.com
HAMILTON LLP                                      smann@cahill.com
2112 Pennsylvania Avenue, N.W.
Washington, D.C. 20037                            Attorneys for Defendant Credit Suisse
Telephone: (202) 974-1743                         Securities (USA) LLC
kreinker@cgsh.com

Attorneys for Defendant Citigroup Global
Markets Inc.



/s/ Richard C. Pepperman II
Richard C. Pepperman II
Matthew J. Porpora
Jonathan S. Carter
SULLIVAN & CROMWELL LLP
125 Broad Street
New York, New York 10004-2498
Telephone: (212) 558-4000
Facsimile: (212) 558-3588
peppermanr@sullcrom.com
porporam@sullcrom.com
carterjo@sullcrom.com

Attorneys for Defendant Goldman Sachs & Co.
LLC




                                              5
        Case 1:19-cv-01704-JSR Document 271 Filed 09/25/19 Page 6 of 8



/s/ Daniel L. Stein                           /s/ Boris Bershteyn
Daniel L. Stein                               Boris Bershteyn
Jennifer M. Rosa                              Lara Flath (pro hac vice)
Gina Del Tatto                                SKADDEN, ARPS, SLATE,
MAYER BROWN LLP                               MEAGHER & FLOM LLP
1221 Avenue of the Americas                   Four Times Square
New York, New York 10020-1001                 New York, New York 10036
Telephone: (212) 506-2500                     Telephone: (212) 735-3000
Facsimile: (212) 262-1910                     Facsimile: (212) 735-2000
dstein@mayerbrown.com                         boris.bershteyn@skadden.com
jrosa@mayerbrown.com                          lara.flath@skadden.com
gdeltatto@mayerbrown.com
                                              Gretchen M. Wolf (pro hac vice)
Andrew S. Marovitz                            SKADDEN, ARPS, SLATE,
Britt M. Miller                               MEAGHER & FLOM LLP
Robert E. Entwisle                            155 N. Wacker Drive
MAYER BROWN LLP                               Chicago, Illinois 60606
71 South Wacker Drive                         Telephone: (312) 407-0700
Chicago, Illinois 60606                       Facsimile: (312) 407-0411
Telephone: (312) 782-0600                     gretchen.wolf@skadden.com
Facsimile: (312) 701-7711
amarovitz@mayerbrown.com                      Attorneys for Defendant J.P. Morgan
bmiller@mayerbrown.com                        Securities LLC
rentwisle@mayerbrown.com

Attorneys for Defendant HSBC Securities
(USA) Inc.




                                          6
        Case 1:19-cv-01704-JSR Document 271 Filed 09/25/19 Page 7 of 8



/s/ Brad S. Karp                           /s/ Matthew S. Hellman
Brad S. Karp                               Matthew S. Hellman (pro hac vice)
Richard A. Rosen                           JENNER & BLOCK LLP
Susanna Michele Buergel                    1099 New York Avenue, NW, Suite 900
PAUL, WEISS, RIFKIND, WHARTON &            Washington, D.C. 20001-4412
GARRISON, LLP                              Telephone: (202) 639-6000
1285 Avenue of the Americas                Facsimile: (202) 661-6066
New York, New York 10019                   mhellman@jenner.com
Telephone: (212) 373-3000
Facsimile: (212) 373-2384                  Brian J. Fischer
bkarp@paulweiss.com                        JENNER & BLOCK LLP
rrosen@paulweiss.com                       919 Third Avenue, 38th Floor
sbuergel@paulweiss.com                     New York, New York 10022-3908
                                           Telephone: (212) 891-1600
Jane Baek O’Brien                          Facsimile: (212) 891-1699
PAUL, WEISS, RIFKIND, WHARTON &            bfischer@jenner.com
GARRISON, LLP
2001 K Street, N.W.                        Attorneys for Defendant Nomura Securities
Washington, D.C. 20006                     International, Inc.
Telephone: (202) 223-7300
Facsimile: (202) 223-7420
jobrien@paulweiss.com

Attorneys for Defendant Morgan Stanley &
Co. LLC



/s/ George S. Canellos                     /s/ James H.R. Windels
George S. Canellos                         James H.R. Windels
Sean M. Murphy                             Brian M. Burnovski
Fiona A. Schaeffer                         DAVIS POLK & WARDWELL LLP
MILBANK LLP                                450 Lexington Avenue
55 Hudson Yards                            New York, New York 10017
New York, New York 10001-2163              Telephone: (212) 450-4000
Telephone: (212) 530-5000                  Facsimile: (212) 701-5800
Facsimile: (212) 530-5219                  james.windels@davispolk.com
gcanellos@milbank.com                      brian.burnovski@davispolk.com
smurphy@milbank.com
fschaeffer@milbank.com                     Attorneys for Defendant TD Securities (USA)
                                           LLC
Attorneys for Defendant SG Americas
Securities, LLC




                                           7
        Case 1:19-cv-01704-JSR Document 271 Filed 09/25/19 Page 8 of 8



/s/ Jefferson E. Bell
Jefferson E. Bell
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, New York 10166-0193
Telephone: (212) 351-4000
Facsimile: (212) 351-4035
jbell@gibsondunn.com

D. Jarrett Arp
Melanie L. Katsur
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036-5306
Telephone: (202) 955-8500
Facsimile: (202) 467-0539
jarp@gibsondunn.com
mkatsur@gibsondunn.com

Kyle C. Bisceglie
John G. Moon
Kyle J. Kolb
OLSHAN FROME WOLOSKY LLP
1325 Avenue of the Americas
New York, New York 10019
Telephone: (212) 451-2300
Facsimile: (212) 451-2222
kbisceglie@olshanlaw.com
jmoon@olshanlaw.com
kkolb@olshanlaw.com

Attorneys for Defendant UBS Securities LLC




                                             8
